PER CURIAM.
Lemuel Alvarez timely appeals his conviction by jury verdict for one count of aggravated battery with a firearm,1 also challenging the trial judge’s denial of his 3.800(b)(2) motion to correct sentencing *970errors, which addressed several cost issues. As the State concedes, the $20 assessment imposed pursuant to the “Crime Stoppers Trust Fund”2 and an inapplicable $3 traffic violation cost were improperly imposed at sentencing. Additionally, the State acknowledges that the written court costs/fee order contains a $1 mathematical error that needs to be corrected. On remand, these items shall be corrected by entry of an amended order. No other issue merits discussion.
AFFIRMED; REMANDED WITH DIRECTIONS TO ENTER AMENDED COURT COST/FEE ORDER.
LAWSON, JACOBUS and BERGER, JJ., concur.

. §§ 784.045(l)(a)2., 775.087(2), Fla. Stat. (2010).


. We recognize that, effective July 1, 2010, section 938.06(1) was amended to provide that the $20 assessment for the Crime Stoppers Trust Fund is a mandatory court cost rather than an additional surcharge on any fine imposed. See Ch.2010-162, § 31, Laws of Fla. This amendment took effect after the date of Alvarez's offenses and, thus, the 2009 version of the statute applies in this case and the fee should not have been assessed. E.g., Sanders v. State, 101 So.3d 373, n. 3 (Fla. 1st DCA 2012).